Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  In claim 20, “a automated manner” should be amended such as “[[a]] an automated manner” for proper idiomatic language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 12, 14 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least eight streams of polymer” which lacks antecedent basis clarity making it unclear to what it refers.  The Examiner suggests the following amendments in claim 1: 
“a third extruder section that is adapted to receive the at least eight streams of polymer melt after the at least eight streams of polymer melt have been exposed to the chamber pressure and to form the at least eight streams of polymer melt into a single polymer stream;”.
Claim 5 recites “to maintain n a chamber pressure” which is unclear.  The Examiner suggests the following amendments: “to maintain [[n]] a chamber pressure”.

Claims not listed are rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 12, 14-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2010/0152309) in view of Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Gibbon et al. (US 4,675,378).
(Claims 1, 15, 21) Booth et al. (US 2010/0152309) discloses a manufacturing system for manufacturing bulked continuous carpet filaments (paragraph [0084]) comprising:
 an extruder 9 (fig. 1; paragraph [0094]) for advancing a polymer melt and forming a single polymer stream, wherein the polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET (paragraphs [0005]-[0021], [0041]-[0075]); 
a filtration system 12 that is adapted to receive the single polymer stream from the extruder 9 and to remove particulate contaminates from the polymer stream (fig. 1; paragraph [0097]); and 

(Claims 12 and 22) wherein the polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET, wherein the recycled PET comprises postconsumer, recycled PET bottles; and wherein the plurality of polymer flakes comprises colored PET flakes derived from recycled PET bottles (paragraphs [0048]-[0051], [0077], [0090]).
However, Booth et al. (US 2010/0152309) does not disclose an extruder (i.e., first, second and third extruder sections and a pressure regulation system) or an intrinsic viscosity management system, as recited by claims 1, 4-8, 12, 14-18 and 20-22.
Gneuss et al. (US 2005/0047267) disclose a manufacturing system for manufacturing filaments (paragraph [0002]), the system having a multi-screw extruder (figs. 1-4) that exposes a large contact surface to vacuum allowing degassing and polymerization to the extent desired (paragraph [0003]), the multi-screw extruder comprising:
a first extruder section (which includes the rightmost screw 4 in fig. 1; and which defines the extruder of claim 21) that is adapted to advance a polymer melt towards a second extruder section 6, the second extruder section 6 comprising a chamber having an interior portion adapted to separate the polymer melt into at least eight streams of polymer melt so that the at least eight streams of polymer melt pass through the interior portion of the chamber (figs. 1-4);
a pressure regulation (vacuum) system that is adapted to maintain a chamber pressure within the interior portion of the chamber as the at least eight streams of polymer melt pass through the interior portion of the chamber to remove gases from the polymer melt, such that the at least eight streams of polymer melt are simultaneously exposed to the chamber pressure via a vacuum channel 12 as the at least eight streams of polymer melt pass through the interior portion of the 
a third extruder section (which includes the leftmost screw 4 in fig. 1; and which defines the extruder recited by instant claim 15 and defines the second extruder recited by instant claim 21) that is adapted to receive the at least eight streams of polymer melt after the at least eight streams of polymer melt have been exposed to the chamber pressure and to form the at least eight streams of polymer melt into a single polymer stream (figs 1-4);
(Claims 4, 16, 17) wherein the system is adapted to facilitate advancement of each of the at least eight streams of polymer melt as they pass through the interior portion of the chamber and to simultaneously expose each of the at least eight streams of polymer melt to the chamber pressure as they pass through the interior of the chamber (figs. 1-4);
(Claim 8) wherein the third extruder section comprises a single screw extruder 4 (fig. 1); and
(Claims 14, 15) wherein the at least eight streams of polymer melt travel along respective paths that are substantially parallel to each other as the at least eight streams pass through the interior portion of the chamber and are exposed to the chamber pressure within the interior portion of the chamber (figs. 1-4).
Bower et al. (US 2013/0171411) disclose a manufacturing system for manufacturing extruded products, the system comprising:
a multi-screw extruder as described in EP1434680B1 (paragraph [0020]; note that Gneuss et al. (US 2005/0047267) is an English equivalent of EP1434680B1) for extruding a single polymer stream; wherein the multi-screw extruder maximizes the surface area of the polymer to allow volatiles present in the melt to be removed via a vacuum system (paragraph [0021]); wherein the polymer melt is derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET (paragraphs [0016]-[0020]);

a viscosity management system (paragraph [0020], adjustments to the vacuum pressure in the multi-screw extruder can be made to maintain a desired melt viscosity).
Gibbon et al. (US 4,675,378) disclose a manufacturing system (fig. 1) for manufacturing bulked continuous carpet filament from a polymer melt comprising polyethylene terephthalate polyester (col. 1, lines 5-66; high denier, high stress, industrial yarn for carpets), the system comprising:
a polymerizer vessel 22 for polymerization of the polymer melt to a desired extent and forming the polymer melt into a single polymer stream (fig. 1; col. 4, line 43, to col. 5, line 5; small amounts of glycol are removed by lowering pressure to increase intrinsic viscosity thereby increasing the molecular weight of the polymer);
	a pressure regulation system that is adapted to maintain a chamber pressure within the polymerizer vessel 22 (figs. 1-3; col. 4, line 43 to col. 6, line 5; col. 10, lines 14-28; pressure is measured by pressure transmitter 52 to determine the level of vacuum and adjusted by valve 32); 
an intrinsic viscosity management system adapted to determine an intrinsic viscosity of the single polymer stream, determine if the intrinsic viscosity of the single polymer stream is below a predetermined level, and in response to determining that the intrinsic viscosity of the single polymer stream is below the predetermined level, automatically lowering the chamber pressure in order to achieve a higher intrinsic viscosity within the polymer melt (figs. 1-3; col. 2, line 56 to col. 10, line 28; computer-controlled feedback loop for maintaining a desired level of intrinsic viscosity (IV) using first and second viscometers 46, 48 to measure melt viscosity which is used to determine the intrinsic viscosity, wherein a low IV automatically causes reduction of the chamber pressure by adjustment of 
(Claim 20) wherein lowering the chamber pressure is in an automated manner via a computer-controlled feedback loop (figs. 1-3; col. 2, line 56 to col. 10, line 28; computer-controlled feedback loop for maintaining a desired level of intrinsic viscosity (IV) using first and second viscometers 46, 48 to measure melt viscosity which is used to determine the intrinsic viscosity, wherein a low IV automatically causes reduction of the chamber pressure by adjustment of valve 32 to achieve a high IV which increases the molecular weight of the polymer using computer control (figs. 2-3)); and
a spinning machine 42 that is adapted to receive polymer melt from the single polymer stream after the intrinsic viscosity management system or after the intrinsic viscosity management system determines the intrinsic viscosity of the single polymer stream (fig. 1; the spinnerets 42 receive the polymer melt after passing the second viscometer 48 of the intrinsic viscosity management system which is used to determine the intrinsic viscosity of the single polymer stream) and to form the polymer melt into bulked continuous carpet filament (fig. 1; col. 1, lines 5-66, high denier, high stress, industrial yarn for carpets; col. 5, lines 6-17).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the extruder of Booth et al. (US 2010/0152309) with a multi-screw extruder, as disclosed by Gneuss et al. (US 2005/0047267), because such a modification is known in the art and would provide an alternative configuration for the extruder known to be operable in the art and because Bower et al. (US 2013/0171411) disclose that a multi-screw extruder as disclosed by Gneuss et al. (US 2005/0047267) can be used to process polymer melt derived, at least in part, from polyethylene terephthalate (PET) flakes that are derived from recycled PET, which is recycle processing is desired in Booth et al. (US 2010/0152309); and to further modify the manufacturing system with a pressure regulation system and an intrinsic viscosity management system, as disclosed by Gibbon et al. (US 
As to claims 4-7, 14, 16-18 and 20, Bower et al. (US 2013/0171411) discloses a chamber pressure of 0-2 mbar (millibar), preferably 0-1 mbar, and most preferably 0.1-0.3 mbar.  Further, as to the chamber pressure of between about 0 millibars and about 5 millibars as recited by claims 4 and 14; of below about 1.5 millibars as recited by instant claims 5 and 16; of between about 0.5 millibars and 5 millibars as recited by instant claim 6; of between about 0.5 millibars and 1.2 millibars as recited by instant claim 7; of between about 0.5 millibars and about 1.2 millibars as recited by instant claim 17; or of below about 5 millibars as recited by instant claims 18 and 20, such pressures would have been found in view of the teachings of Gibbon et al. (US 4,675,378), as mentioned above, depending upon the desired level of intrinsic viscosity to be maintained to achieve a desired molecular weight of the polymer.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2010/0152309) in view of Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Gibbon et al. (US 4,675,378) as applied to claims 1, 4-8, 12, 14-18 and 20-22 above, and further in view of Fintel (US4,919,872).
Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et aI. (US 2013/0171411) and Gibbon et al. (US 4,675,378) do not disclose the limitations of claim 23.

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with a color management system, as disclosed by Fintel (US 4,919,872), because such a modification is known in the art and would enable color uniformity of the extruded product.
Claims 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al. (US 2010/0152309) in view of Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Gibbon et al. (US 4,675,378) as applied to claims 1,4-8, 12,14-18 and 20-22 above, and further in view of Ichikawa et al. (US 2007/0200269).
Booth et al. (US 2010/0152309), Gneuss et al. (US 2005/0047267), Bower et al. (US 2013/0171411) and Gibbon et al. (US 4,675,378) substantially disclose the system, as mentioned above, except for a washing section and a purifying section, as recited by claims 25-30.  
Note that the multi-screw extruder, the filtration system and the intrinsic viscosity management system of the manufacturing system, as mentioned above, define a purifying section adapted for 
(2) melting a first plurality of flakes to produce a polymer melt in the multi-screw extruder;
(3) extruding the polymer melt into at least 6 different streams of polymer melt in the multi-screw extruder;

(5) removing particulate contaminates from the polymer melt after exposing the at least 6 different streams of polymer melt to the chamber pressure in the filtration system;
(6) determining an intrinsic viscosity of the polymer melt by the intrinsic viscosity management system after removing particulate contaminates by the filtration system; and
(7) in response to determining that the intrinsic viscosity of the polymer melt is below a predetermined level, substantially automatically lowering the chamber pressure in order to achieve a higher intrinsic viscosity within the polymer melt by the intrinsic viscosity management system.
Note that the spinning machine of the manufacturing system, as mentioned above, defines a bulked continuous filament forming section that is adapted for, after determining the intrinsic viscosity of the polymer melt by the intrinsic viscosity management system, forming polymer from the polymer melt into bulked continuous carpet filament.
Ichikawa et al. (US 2007/0200269) disclose a manufacturing system for manufacturing products from recycled plastic, the system comprising:
a washing section that is adapted for washing a group of polymer flakes, the group of flakes comprising a first plurality of flakes that consist essentially of PET and a second plurality of flakes that do not consist essentially of PET (paragraph [0046]), and
a purifying section that is adapted for, after the group of polymer flakes is washed by the washing section, scanning the washed group of polymer flakes to identify the first plurality of flakes and separating the first plurality of flakes from the second plurality of flakes (paragraph [0046]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the system with a washing and purifying section, as disclosed by Ichikawa et 
As to claims 25-27 and 30, Bower et al. (US 2013/0171411) discloses a chamber pressure of 0-2 mbar (millibar), preferably 0-1 mbar, and most preferably 0.1-0.3 mbar.  Further, as to the chamber pressure of below about 5 millibars as recited by instant claims 25 and 30; of between about 0.5 millibars and 1.2 millibars as recited by instant claim 26; or of between about 0 millibars and 1.5 millibars as recited by instant claim 27; such pressures would have been found in view of the teachings of Gibbon et al. (US 4,675,378), as mentioned above, depending upon the desired level of intrinsic viscosity to be maintained to achieve a desired molecular weight of the polymer.
As to claim 28, Gneuss et al. (US 2005/0047267) further discloses the multi-screw extruder adapted to combine at least 6 different extrusion streams into a single stream of polymer melt before extruding polymer from the at least 6 extrusion streams (figs. 1-4).
As to claim 29, Gneuss et al. (US 2005/0047267) further discloses the multi-screw extruder for extruding the polymer melt into at least 6 different streams of polymer melt (figs. 1-4).
As to claim 30, Gneuss et al. (US 2005/0047267) further discloses the multi-screw extruder being adapted for forming at least six streams of polymer into a single polymer stream after the respective portions of each of the at least six streams of polymer melt are exposed to a chamber pressure via vacuum channel 12 (figs. 1-4); and the manufacturing system is adapted, as mentioned above, in response to determining that the intrinsic viscosity of the single polymer stream is below the predetermined level, lowering the pressure in the chamber in a substantially automated manner via a computer-controlled feedback control loop by the intrinsic viscosity management system.
Response to Arguments
Applicant's arguments filed January 27, 2021 have been fully considered but they are not persuasive. 

The Examiner agrees.  However, Gibbon et al. (US 4,675,378) discloses an intrinsic viscosity management system, as mentioned above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744